t c memo united_states tax_court moshe rothbard petitioner v commissioner of internal revenue respondent docket no filed date leo salzman specially recognized for petitioner michael a menillo for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction respondent’s motion because the petition was not timely filed the court held an evidentiary hearing on respondent’s motion in the petition petitioner indicated that his principal_residence as of the date the petition was filed was in manches-- ter england on date respondent mailed to petitioner pincite clymer st apt 3h brooklyn n y a notice_of_deficiency with respect to his taxable_year notice the petition was filed on date days after the date on which respondent mailed the notice to petitioner the petition was mailed to the court in an envelope enve- lope in question that was properly addressed to the court and that contained a privately metered postage stamp private postage stamp the private postage stamp bore the date of date and showed the point of origin as brooklyn n y if the envelope in question had been postmarked by the u s postal service postal service on date at the same point of origin that envelope would ordinarily have been re- ceived by the court two days after the date on which it was mailed 1ie two days after the postal service postmark date of date if the envelope in guestion had been post- marked by the postal service on date at the same point of origin it would have been out of the ordinary for that envelope to have been received by the court days after the date on which it was mailed ie days after the postal service postmark date of date while there generally is an increase in the number of pieces of mail handled by the postal service during the christmas holiday season that increase has been slight in recent years that is because many people have not been using the postal service for regular mail and due to the increase by the postal service in the price of postage people have not been mailing many christmas cards in order to accommodate the slight in- crease in the number of pieces of mail during the christmas holiday season the postal service has not permitted its person- nel to take vacations during the month of december even if there had been a delay in recent years in the delivery of mail postmarked by the postal service during the christmas holiday season it would not have been very likely that any such delay would have been as long as days petitioner does not dispute and we find on the record before us that the postmark on the envelope in question was not a postmark made by the postal service that sec_7502 b and the regulations thereunder pertaining to postmarks not made by the postal service apply in the instant case and that he does not satisfy that section and those regulations instead petitioner asks the court to disregard sec_7502 b and the regulations thereunder in determining whether the peti- tion is to be treated as timely filed under sec_7502 we reject that request on the instant record we are required to ‘a11 section references are to sections of the internal_revenue_code code in effect at all relevant times q4e- apply those provisions of the code and the regulations on the record before us we find that petitioner has failed to establish that the envelope in question was actually deposited in the u s mail on or before date the last day for timely filing a petition in the court ’ see sec_6213 sec_7503 that the delay in the court’s receiving the petition was due to a delay in the transmission of the u s mail and the cause of the delay see sec_301_7502-1 6b proced admin regs on that record we find that petitioner has failed to show that the petition was timely filed see sec_6213 sec_7502 b sec_301_7502-1 6b proced admin regs accordingly we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion to dismiss for lack of jurisdiction will be entered petitioner does not dispute that he was required to file a petition in the court on or before date with respect to the notice that respondent issued to him for his taxable_year
